Citation Nr: 1634065	
Decision Date: 08/30/16    Archive Date: 09/06/16

DOCKET NO.  12-09 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an effective date earlier than May 2, 2005, for the grant of service connection for mild degenerative joint disease at L5-S1 (low back disability).  

2.  Entitlement to an effective date earlier than May 2, 2005, for the grant of service connection for genital herpes.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

B. Garcia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1979 to January 1984.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoake, Virginia.  

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in May 2016.  A transcript of this proceeding is associated with the Veteran's claims file.  

The Board observes that various records have been added to the Veteran's claims file since the issuance of the March 2012 Statement of the Case, including medical treatment records and, possibly, service treatment records from the Veteran's service in the U.S. Naval Reserves, which will be further addressed below.  Although these files were added to the Veteran's claims file without a waiver of initial review of the evidence by the Agency of Original Jurisdiction, the Board finds that it may proceed to adjudicate the claims with no prejudice to the Veteran, as this evidence is either not relevant to the claims on appeal, or it is duplicative of evidence that was previously associated with the claims file.  

This is a paperless appeal located on the Veterans Benefits Management System (VBMS).  Documents on the Virtual VA paperless claims processing system are either duplicative of the evidence of record or not pertinent to the present appeal.  



FINDINGS OF FACT

1.  The Veteran filed an initial claim of entitlement to service connection for a back condition and for herpes in October 1988.  

2.  In an unappealed April 1989 rating decision, the RO denied entitlement to service connection for a back condition and for herpes because the Veteran failed to report for a scheduled VA examination.  

3.  The Veteran filed a claim of entitlement to service connection for a back injury and for herpes simplex in April 1992.  

4.  In an unappealed January 1995 rating decision, the RO denied entitlement to service connection for a back injury because there was no evidence of a current disability or an in-service disease or injury, and it denied entitlement to service connection for acquired herpes simplex because there was no medical evidence which could be used as a basis to grant service connection for herpes simplex.  

5.  VA received the Veteran's request to reopen her previously denied claims of entitlement to service connection for a low back injury and for genital herpes on May 2, 2005; there is no correspondence of record between the January 1995 rating decision and this date that may be construed as an informal claim for service connection for a low back disability or for genital herpes, or as a request to reopen the claims for service connection that were previously disallowed in January 1995.  

6.  The Board granted service connection for a low back injury and for herpes simplex in August 2011, and in an October 2011 rating decision, the RO assigned an effective date of May 2, 2005 for the grants of service connection for mild degenerative joint disease at L5-S1 (previously rated as residuals of back injury) and for genital herpes (previously rated as herpes simplex).  

7.  Service treatment records that that have been associated with the Veteran's claims file since the January 1995 rating decision are not relevant to the Veteran's claim for service connection for a low back disability or the Veteran's claim for service connection for genital herpes.  


CONCLUSIONS OF LAW

1.  The April 1989 rating decision denying entitlement to service connection for a low back condition and for herpes is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2015).  

2.  The January 1995 rating decision denying entitlement to service connection for a low back injury and for acquired herpes simplex is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2015).  

3.  The criteria for an effective date earlier than May 2, 2005, for the grant of service connection for a low back disability are not met.  38 U.S.C.A. § 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.400 (2015).  

4.  The criteria for an effective date earlier than May 2, 2005, for the grant of service connection for genital herpes are not met.  38 U.S.C.A. § 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.400 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

Where, as here, service connection has been granted, and an initial rating and effective date has been assigned, additional VCAA notice is no longer applicable in a claim for an earlier effective date.  See 38 C.F.R. § 3.159(b)(3); see also Goodwin v. Peake, 22 Vet. App. 128, 136 (2008) (holding that where service connection has been granted, "the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements," such as the effective date or initial rating).  As the matters on appeal are entitlement to an earlier effective date, and the Veteran has not raised any issue concerning VA's duty to notify, the Board finds that VA has no further duty to notify the Veteran.  

The Board also finds that VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claim.  See 38 U.S.C.A. § 5103A(a)(1); 38 C.F.R. § 3.159(c).  Available service treatment records, post-service medical treatment records, and lay statements have been associated with the record, and there is no indication of any outstanding and available pertinent evidence in support of the Veteran's claims for an earlier effective date.  As noted in the Board's September 2009 decision reopening the Veteran's claims of entitlement to service connection for a low back disability and herpes, the RO attempted to obtain the Veteran's active duty service treatment records on numerous occasions.  In January 2009, the RO issued a formal finding that these service treatment records were unavailable and that further attempts to find them would be futile.  Thus, the Board finds that it has no further duty to attempt to obtain outstanding service or post-service medical treatment records prior to adjudicating the instant claims.  

Although VA's duty to assist includes obtaining a medical examination or opinion when necessary to decide a claim, the Board notes that the issue of entitlement to an earlier effective date does not warrant an examination where, as here, competent medical evidence is not necessary to decide the claim.  See 38 C.F.R. § 3.159(c)(4).  

As the record does not indicate that there is additional relevant evidence to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to her claims is required for VA to comply with its duty to assist.  


II.  Entitlement to an Earlier Effective Date

	Legal Criteria

The assignment of effective dates for awards of disability compensation is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  As pertinent here, where a claim has not been filed within one year after separation from service, the law provides that the effective date of an award of service-connected disability compensation based on an original claim or a claim reopened after final adjudication "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2)(i).  The Board notes that a rating decision becomes final if a claimant does not perfect a timely appeal of the decision.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

In general, except as otherwise provided, the effective date of an award of compensation based on an original claim, or a claim that is reopened after final disallowance, will be the date VA receives the claim, or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  

The date of receipt of a claim is the date on which a claim, information, or evidence is received by VA.  38 C.F.R. § 3.1(r).  A claim is a formal or informal communication, in writing, requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); see also 38 C.F.R. § 3.155.  

With respect to claims of entitlement to service connection that are reopened based on new and material evidence pursuant to 38 C.F.R. § 3.156, if new and material evidence other than service department records is received within the appeal period or prior to an appellate decision, the effective date will be as though the former decision had not been rendered.  38 C.F.R. § 3.400(q)(1).  If new and material evidence other than service department records is received after a final disallowance, the effective date of the grant of service connection will be the date of receipt of the new claim or the date on which entitlement arose, whichever is later.  See 38 C.F.R. § 3.400(q)(2)-(r).  The Federal Circuit has stressed that, with respect to the effective date of an award following a claim to reopen, absent a showing of clear and unmistakable error (CUE), a claimant may not receive disability payments for a time frame earlier than the date of a claim to reopen, even where new evidence might support an earlier disability date.  See Leonard v. Nicholson, 405 F.3d 1333, 1337 (2005).  

Where VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim pursuant to 38 C.F.R. § 3.156(c) (providing that such records include service records that are related to a claimed in-service event, injury, or disease).  If an award of service connection is based on such service department records, the effective date will be the date entitlement arose or the date VA received the previously denied claim, whichever is later, or such other date as may be authorized by regulations that are applicable to the previously-decided claim.  See 38 C.F.R. § 3.156(c)(3).  

	Factual Background and Analysis

As an initial matter, because the Veteran's claims for earlier effective dates essentially involve the same rating decisions, evidence, and legal standards, the factual background and legal analysis for both claims will be combined.  

The Veteran is seeking an effective date earlier than May 2, 2005, for the grants of service connection for a low back disability and genital herpes.  As set forth in the Veteran's November 2011 notice of disagreement, as well as a March 2016 brief from the Veteran's representative, the Veteran contends that she is entitled to an effective date of October 24, 1988, the date of her initial claim for service connection for a low back disability and genital herpes.  Based on testimony from the May 2016 hearing, the Veteran seeks an earlier effective date pursuant to 38 C.F.R. § 3.156(c), based on service treatment records that appeared to have been associated with the Veteran's claims file in January 2015.  The Veteran has also maintained that she has had symptoms of the instant service-connected disabilities since active duty service.  

As noted above, the Veteran filed her initial claims for service connection for a back condition and herpes in October 1988.  In April 1989, the RO denied the Veteran's claims for service connection on the ground that the Veteran failed to report for a scheduled VA examination.  The April 1989 notification letter provided that no further action would be taken unless VA received notification of willingness to report for an examination.  There is no indication in the record that the Veteran requested another examination or otherwise notified VA of willingness to report for an examination.  As the Veteran never initiated an appeal of the April 1989 rating decision within the prescribed period, it became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  

In April 1992, the Veteran filed another claim for service connection for a back injury and herpes simplex.  The Veteran's claims were denied in a January 1995 rating decision.  As set forth in the January 1995 rating decision, the evidence upon which the RO relied was a November 1992 VA examination report and routine annual physical examination reports from the Veteran's service in the U.S. Naval Reserves dated in June 1992 and June 1993.  The rating decision noted that the Veteran's active duty service medical records were not available for review and that efforts to obtain such records from all sources were unsuccessful.  The January 1995 rating decision became final, as the Veteran did not initiate an appeal of the decision within the prescribed period.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  

In May 2005, the Veteran filed a request to reopen her claims of entitlement to service connection for a lower back injury and genital herpes.  The Veteran's claims were denied in a November 2005 rating decision, as the RO concluded that new evidence received since the last rating decision, specifically, VA treatment records, did not constitute new and material evidence to reopen the claims.  

In a September 2009 decision, the Board reopened the Veteran's claims and remanded them to afford the Veteran VA examinations.  In an August 2011 decision, the Board granted service connection for residuals of a low back injury and herpes simplex.  Although the Veteran's service treatment records from her active duty service had not been obtained, the Board found that post-service records and the Veteran's lay statements established that she suffered from chronic residuals of a low back injury and herpes during service, and that continuity of symptomatology was established.  

Following the Board's decision, the RO issued a rating decision in October 2011, which granted service connection for the Veteran's low back disability and genital herpes, and it assigned effective dates of May 2, 2005, the date of the Veteran's reopened claims.  

After careful consideration of the evidence of record, the Board finds that an effective date prior to May 2, 2005, for the grant of service connection for a low back disability or for genital herpes, is not warranted.  

As noted above, the Veteran's claims were denied in unappealed rating decisions dated in April 1989 and January 1995, which therefore became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  While the RO did not consider treatment records when it denied the Veteran's claims April 1989 for failure to appear for a VA examination, it did rely upon available service medical records from the Veteran's service in the U.S. Naval Reserves when it denied the Veteran's claims in January 1995.  These records included reports of medical history and reports of medical examination dated in June 1992 and June 1993.  

As noted above, at the May 2016 Board hearing, the Veteran's representative maintained that service treatment records were added to the Veteran's claims file in January 2015, and therefore, the Veteran was entitled to earlier effective dates for her low back and herpes disabilities pursuant to 38 C.F.R. § 3.156(c).  The Board observes that the Veteran's claims file includes three sets of service treatment records from the Veteran's service in the U.S. Naval Reserves, all of which were uploaded to VBMS on January 19, 2015.  One set includes a date stamp indicating that it was received by VA in December 1993; the other two sets do not contain a date stamp.  Based on a memo from VA's Records Management Center dated in March 1999, service treatment records for the Veteran were transferred to the RO in March 1999.  Thus, regardless of the date on which it was uploaded to VBMS, it appears that at least one of the unstamped sets of the Veteran's treatment records from her service in the U.S. Naval Reserves was received by VA in March 1999.  Consequently, the Board will assume, for the purpose of this decision, that both sets of service treatment records without date stamps were received in or after March 1999, and therefore, after the RO issued its January 1995 final decision denying the Veteran's claims.  

However, even assuming that these two sets of service treatment records were received in or after March 1999, they do not warrant reconsideration of the Veteran's claims pursuant to 38 C.F.R. § 3.156(c).  The Board has compared the service treatment records received in or after March 1999 with those that were available when the RO denied the Veteran's claims in January 1995, and it finds that the newly-received service treatment records are either duplicative of those that were already associated with the claims file in January 1995, or not relevant to the instant claims.  Aside from containing duplicate copies of the reports of medical history and examination dated in June 1992 and June 1993, the newly-received service treatment records include records of HIV and hepatitis testing; a laboratory report containing hematological findings, such as glucose and cholesterol levels; a May 1990 IRR Annual Screening Certificate of Physical Condition, in which the Veteran affirmed that she had an injury, illness, or disease within the past 12 months that required hospitalization or absence from school or work; a June 1990 letter from the Naval Reserve Personnel Center requesting that the Veteran provide information regarding the injury, illness, or disease that occurred in the 12 months prior; an October 1990 response from the Veteran, in which she provided that she had been hospitalized in April 1990 for a vaginal delivery of her child; and various dental records.  As none of the newly-received service treatment records are relevant to the Veteran's claims for service connection, the Veteran is not entitled to an effective date earlier than May 2, 2005, based on relevant service treatment records that existed but had not been associated with the claims file when VA previously decided the claims.  Cf. 38 C.F.R. § 3.156(c).  

The Board acknowledges the Veteran's contention that she is entitled to an effective date of October 24, 1988, the date of her initial claims of service connection, as she had symptoms of her service-connected disabilities since active duty service, and chronicity and continuity of symptomatology has since been established with respect to her disabilities.  However, as noted above, absent a showing of CUE, a claimant may not receive disability payments for a time frame earlier than the date of a claim to reopen, even where new evidence might support an earlier disability date.  See 38 C.F.R. § 3.400(q)(2)-(r); Leonard, 405 F.3d at 1337.  The Board notes that based on testimony from the May 2016 Board hearing, the Veteran is not seeking relief based on CUE; therefore, the issue of CUE is not before the Board and will not be discussed further.  Thus, while the Board is sympathetic to the Veteran's contention, the earliest possible effective date for the grants of service connection for the Veteran's low back and genital herpes disabilities is May 2, 2005, the date that she filed her claims to reopen after final disallowance by the RO in January 1995.  

Finally, while the Veteran does not claim entitlement to earlier effective dates based on the filing of an informal claim prior to May 2, 2005, the Board nevertheless finds that the record shows no correspondence or submissions dated prior to May 2, 2005, that may be construed as an informal claim for service connection or as a claim to reopen a claim for service connection that was denied in January 1995.  Moreover, there is no indication that VA received evidence of medical treatment between the RO's final disallowance in January 1995 and the Veteran's May 2005 claim to reopen that would be considered an informal claim.  Cf. Leonard v. Nicholson, 459 F.3d 1323, 26-27 (Fed. Cir. 2006).  As such, entitlement to an earlier effective date prior to May 2, 2005, for grants of service connection for the Veteran's low back and genital herpes disabilities is not warranted on this basis.  

For the reasons set forth above, entitlement to an effective date earlier than May 2, 2005, for the grants of service connection for a low back disability and for genital herpes, is not warranted upon application of law to the facts of this case.  Because the preponderance of the evidence is against the Veteran's claims, the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  




ORDER

Entitlement to an effective date earlier than May 2, 2005, for the grant of service connection for mild degenerative joint disease at L5-S1, is denied.  

Entitlement to an effective date earlier than May 2, 2005, for the grant of service connection for genital herpes, is denied.  



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


